DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment/Election/Restrictions
Applicant’s election of Species C (Figures 12-13) in the reply filed on 10/5/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s amendment filed 11/21/2022 has been entered. 
Claims 1-20 are cancelled.
Claims 31-39 were previously withdrawn and are now cancelled.
Claims 21-26 and 28-30 remain pending and drawn to the elected invention.
Claims 40-44 are new and now also pending.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
	-Claims 40-41, “a proximal shaft portion” lacks antecedent basis within the specification. Specifically “a proximal shaft portion” that is coupled to the end effector and which “comprises an outer surface upon which each said elongate articulation driver axially slides” (Claim 41). It is noted that it would appear that the Applicant is referring to “proximal frame member 252’’” of the “spline assembly 250’’ in the specification but this is not abundantly clear so it is recommended that the claim language be consistent with the specification. Note the 112(b) rejections below as the “proximal frame member 252’’ is not described in the specification as being coupled to the end effector as the “shaft frame 260” would appear to be the feature that couples to the end effector, therefore it is unclear as to what is the intended scope of “proximal shaft portion”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 40-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 40, line 2 recites “a proximal shaft portion” and line 3 recites “a surgical end effector operably coupled to said proximal shaft portion” and further Claim 41 recites “the proximal shaft portion comprises an outer surface upon which each said elongate articulation driver axially slides”. These limitations in combination render the intended scope of the term “proximal shaft portion” indefinite. Specifically, it is unclear as to what the “proximal shaft portion” is intending to refer to as it does not appear that any shaft portion in the specification is coupled to an end effector and comprises an outer surface as outlined in Claim 41. Therefore, it is unclear as to whether the Applicant is referring to the entire “shaft assembly 200’’”, or the “shaft frame 260”, or the “proximal frame member 252’’”of the “spline assembly 250’’”. It can be concluded that the manner in which the “proximal shaft portion” is claimed creates ambiguity in view of the specification to the extent that one cannot ascertain an intended scope of the claim limitation. 
	Further regarding Claim 40, lines 6-7 recite “at least one elongate articulation driver comprising a flexible proximal portion and a distal portion” and subsequently, line 11 recites “said distal portion thereof to flex laterally”. These limitations render the claim indefinite as it is unclear as to whether the Applicant is attempting to claim both portions are flexible or if just the distal portion is flexible in order to “flex laterally”. 
	Even further regarding Claim 40, lines 11-13 recite “said distal portion thereof to flex laterally into a corresponding clearance area between said distal portion and a corresponding portion of said proximal shaft portion”. However, this limitation renders the claim indefinite as it is unclear as to how the “distal portion” can flex into an area defined between itself and the “proximal shaft portion”.
	Regarding Claim 44, the claim recites “an idler gear rotatably supported in said proximal elongate shaft portion”, however, given the confusion/lack of clarity as to what the “proximal shaft portion” is intending to encompass as outlined above, this limitation renders the claim further indefinite. It is noted that the spline assembly does not rotatably support an idler gear but since it is unclear as to what “proximal shaft portion” is intending to encompass, a 112(a) rejection was not viewed as appropriate at this time. 
	Claims 42 and 43 depend from Claims 40 and 41 and therefore are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21, 22, and 30 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Huitema (US Patent 5,704,534-cited in IDS).
Regarding Claim 21, Huitema discloses a surgical instrument (20; Figure 1) comprising: 
a proximal shaft portion (30) defining a shaft axis (Col 8, lines 45-50); 
a surgical end effector (27) operably coupled to the proximal shaft portion (30) for selective articulation relative to the proximal shaft portion (30; Col 7, line 62 through Col 8, line 2); and 
an articulation system comprising: 
a first axially movable articulation driver (deck half 41 of 38) configured to move in first axial directions; 
a second axially movable articulation driver deck (half 42 of 38) configured to move in second axial directions that are opposite to said first axial directions (see “Annotated View of Figure 6” below and it is noted that rotation of the body 38 includes two directional components of movement including a lateral and axial degree);
 a first articulation lock member (detent teeth portion 66 of housing 65 associated with teeth 45 of 41; see Figure 3) corresponding to the first axially movable articulation driver (41), and a second articulation lock member (detent teeth portion 66 of housing 65 associated with teeth 45 of 42; see Figure 3) corresponding to said second axially movable articulation driver (42), wherein axial movement (via rotation of 38) of the first axially movable articulation driver (41) causes the first axially movable driver (41) to move laterally relative to the shaft axis (of 30) to unlockingly disengage the first articulation lock member (66 of 65; see Col 10, lines 24-57 which disclose rotation and hence axial movement of the driver/body 38 to cause the detent halves 41, 42 to also move laterally in and out of engagement with detent teeth 66), wherein axial movement (via rotation of body 38) of the second axially moveable articulation driver (42) causes the second axially movable articulation driver (42) to unlockingly disengage the second articulation lock member (66 of 65), wherein when the axial movement of the first axially movable articulation driver (41) is stopped, the first axially movable articulation driver (41) lockingly engages (via teeth 45) the first articulation lock member (66; Col 10, lines 12-20, 29-46), and wherein when the axial movement of the second axially movable articulation driver (42) is stopped, the second axially movable articulation driver (42) engages the second articulation lock member (66 of 65; Col 10, lines 12-20, 29-46).


    PNG
    media_image1.png
    337
    532
    media_image1.png
    Greyscale

Annotated View of Figure 6

Regarding Claim 22, Huitema discloses the first axially movable articulation driver (41) comprises a first serrated portion (45), and wherein the corresponding articulation lock member (66) comprises a first toothed portion (66) configured to lockingly engage the first serrated portion (45) of the first axially movable articulation driver (41; Col 10, lines 12-20).  

Regarding Claim 30, Huitema discloses an articulation drive (37) operably interfacing with the first and second axially movable articulation drivers (41, 42) to apply articulation drive motions thereto (Col 8, lines 40-50), wherein the articulation drive (37) is configured to selectively laterally move the first and second axially movable articulation drivers (41, 42) out of locking engagement with the first and second articulation lock members respectively (66 engaged with teeth 45; see Col 10, lines 24-57).

Claims 21, 30 and 40 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Schulze (US Patent 5,632,432).
Regarding Claim 21, Schulze discloses a surgical instrument (300; Figure 26) comprising:
a proximal shaft portion (“rigid shaft” 304) defining a shaft axis; 
a surgical end effector (head 302) operably coupled to the proximal shaft portion (304) for selective articulation relative to the proximal shaft portion (304; Col 17, lines 54-57); and 
an articulation system comprising: 
a first axially movable articulation driver (308a) configured to move in first axial directions;
a second axially movable articulation driver (308b) configured to move in second axial directions that are opposite to the first axial directions (Col 17, line 64 through Col 18, line 8 discloses the drivers which are both configured to be pushed/pulled in axial directions and specifically when the bands are the same band as described they will readily move in opposite directions); and 
a first articulation lock member (rachet 314) corresponding to the first axially movable articulation driver (308a; Col 18, lines 47-57), and a second articulation lock member (315) corresponding to the second axially movable articulation driver (308b; see Col 19, lines 41-50), wherein axial movement of the first axially movable articulation driver (308a) causes the first axially movable driver (308a) to move laterally relative to the shaft axis (of 304) to unlockingly disengage (via movement of pin 322 and pawl 312) the first articulation lock member (314; Col 18, line 66 through Col 19, line 12 disclose pulling (axial motion) causes the band 308a to “straighten out” and thereby move with the pin 322 in the direction “D5” which is a lateral movement), wherein axial movement of the second axially moveable articulation driver (308b) causes the second axially movable articulation driver (308b) to unlockingly disengage the second articulation lock member (315; see Col 19, lines 41-50 which disclose locking mechanism for 308b functions in the same manner as that of 308a), wherein when the axial movement of the first axially movable articulation driver (308a) is stopped, the first axially movable articulation driver (308a) lockingly engages (via pawl 312 and pin 322) the first articulation lock member (314; Col 19, lines 33-38), and wherein when the axial movement of the second axially movable articulation driver (308b) is stopped, the second axially movable articulation driver (308b) engages the second articulation lock member (31; Col 19, lines 41-50 which disclose locking mechanism for 308b functions in the same manner as that of 308a).  

Regarding Claim 30, Schulze discloses an articulation drive (note while it is not explicitly disclosed, some form of drive must be present to perform the pushing/pulling of the bands 308a, 308b such as a joy stick, pulley, and shaft drive 650, 652, 654 as shown in Figure 29) operably interfacing with the first axially movable articulation driver (308a) and the second axially movable articulation driver (308b) to apply articulation drive motions thereto, wherein the articulation drive is configured to selectively laterally move (via the pushing and pulling motion causing movement in the direction “D5”; Col 18, line 66 through Col 19, line 12 disclose pulling (axial motion) causes the band 308a to “straighten out” and thereby move with the pin 322 in the direction “D5” which is a lateral movement) the first axially movable articulation driver (308a) out of locking engagement with the first articulation lock member (314), and wherein the articulation drive is configured to selectively laterally move (via the pushing and pulling motion causing movement in the direction “D5”) the second axially movable articulation driver (308b) out of locking engagement with the second articulation lock member (315).  

Regarding Claim 40, Schulze discloses a surgical instrument (300; Figure 26) comprising: 
a proximal shaft portion (“rigid shaft” 304) defining a shaft axis; 
a surgical end effector (head 302) operably coupled to the proximal shaft portion (304) for selective articulation relative to the proximal shaft portion (304; Col 17, lines 54-57); and 
an articulation system comprising: 
at least one elongate articulation driver (308a, 308b) comprising a flexible proximal portion and a distal portion (i.e. flexed region 309; see Col 18, lines 40-46 discloses flexible band material), wherein the distal portion (309) operably interfaces with the surgical end effector (302) to apply articulation motions thereto (Col 17, line 64 through Col 18, line 8); and 
an articulation lock member (314, 315) corresponding to the distal portion (309) of each the elongate articulation driver (308a, 308b), wherein axial movement of each the elongate articulation driver (308a, 308b), causes the distal portion (309) thereof to flex laterally into a corresponding clearance area between the distal portion (309) and a corresponding portion of the proximal shaft portion (304; note that the area in which the portion 309 and pin 322 move into when the band/driver is pulled and tensioned) to unlockingly disengage the corresponding articulation lock member (314, 315; Col 18, line 66 through Col 19, line 12 disclose pulling (axial motion) causes the band 308a to “straighten out” and thereby move with the pin 322 in the direction “D5” which is a lateral movement), and wherein when the axial movement of each the elongate articulation driver (308a, 308b) is stopped, the distal portion (309) thereof lockingly engages the corresponding articulation lock member (314, 315; Col 19, lines 33-39).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema (US Patent 5,704,534-cited in IDS), in view of Racenet (US PGPUB 2013/0098970-cited in IDS).

Regarding Claim 23, Huitema discloses a housing (frame 22) but does not disclose the proximal shaft portion (30) comprises a portion of an interchangeable shaft assembly configured to be operably and removably attached to the housing (22). 
Racenet teaches another surgical instrument (10; Figure 1) wherein the instrument comprises a housing (12) and a rotatable interchangeable shaft assembly (100; Figure 2A) configured to be operably and removably attached to the housing (12; Para. 0049-0050).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the shaft assembly of Huitema such that it is readily interchangeable as taught by Racenet. By modifying Huitema in this manner, shaft assemblies with different lengths and characteristics can be readily interchanged as taught by Racenet (see Para. 0050).

Regarding Claim 24, Huitema, as modified, discloses the interchangeable shaft assembly (30) is selectively rotatable about the shaft axis relative to the housing (see Para. 0044 of Racenet).  

Regarding Claim 25, Huitema, as modified, discloses the interchangeable shaft assembly (30) comprises a nozzle portion (61) coupled to the proximal shaft portion (30), and wherein the nozzle portion (61) is configured for rotation relative to the housing (22) when the interchangeable shaft assembly (30) is operably coupled to the housing (22; note that given the modification above the nozzle portion 61 would be included as part of the interchangeable shaft assembly and therefore would be readily rotatable as claimed).  

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Schulze (US Patent 5,632,432).
Regarding Claim 30, assuming that it cannot be readily assumed that the instrument (300) of Schulze includes an articulation drive in the manner as claimed, in which the Examiner does not concede to, refer to the instrument of Figure 29 of Schulze which includes articulation drivers (608) that are interfaced with an articulation drive (650, 652, 654) to provide an axial movement of the drivers (608; Col 20, lines 56-59). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated an articulation drive as taught by the embodiment of Figure 29 of Schulze into the instrument (300) of Figure 26 of Schulze such that an operator can readily actuate the articulation drivers.   

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Schulze (US Patent 5,632,432), in view of Racenet (US PGPUB 2013/0098970-cited in IDS).
Regarding Claim 23, Schulze discloses a housing (“handle/trigger mechanism”; Col 17, line 60), but does not disclose the proximal shaft portion (304) comprises a portion of an interchangeable shaft assembly configured to be operably and removably attached to the housing.  
Racenet teaches another surgical instrument (10; Figure 1) wherein the instrument comprises a housing (12) and a rotatable interchangeable shaft assembly (100; Figure 2A) including a nozzle portion (114, 116) configured to be operably and removably attached to the housing (12; Para. 0049-0050).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the shaft assembly (304) of Schulze such to be a readily interchangeable shaft as taught by Racenet. By modifying Schulze in this manner, shaft assemblies with different lengths and characteristics can be readily interchanged as taught by Racenet (see Para. 0050).

Regarding Claim 24, Schulze, as modified, discloses the interchangeable shaft assembly (304) is selectively rotatable about the shaft axis relative to the housing (see Para. 0044 of Racenet).  

Regarding Claim 25, Schulze, as modified, discloses the interchangeable shaft assembly (304 as modified) comprises a nozzle portion (see 114, 116 of Racenet)  coupled to the proximal shaft portion (304), and wherein the nozzle portion (see 114, 116 of Racenet)  is configured for rotation relative to the housing (handle) when the interchangeable shaft assembly (304) is operably coupled to the housing (handle; see Para. 0044 of Racenet which teaches the shaft (i.e. 20) able to rotate as claimed; see rotating means 120 of Schulze).  



Examiner’s Note / Allowable Subject Matter
Examiner Notes that if Applicant was to incorporate Claim 22 into Claim 21 and further define a shaft assembly comprising a spine assembly and a closure assembly (and remove the “proximal shaft portion” language), wherein the drivers slide (or translate) between an outer surface of the spine assembly and the closure assembly, and wherein the spine assembly comprises a reduced diameter portion for accommodating the drivers when the drivers laterally flex, these combination of features in combination with pending Claims 21 and Claim 40 would likely be able to be considered under the AFCP 2.0 program.  
Claims 26, 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Note that the original indication of Claim 27 as allowable subject matter was a result of Claim 27 including the features of all of Claims 21 and 23-26 in addition to the features of Claim 27 as Huitema as modified by Racenet and Scheib would include a motor which could interface with the body (38) of Huitema, however, one of ordinary skill in the art would not have readily incorporated a motor in the nozzle portion of an interchangeable shaft assembly that would have operably interfaced with both articulation drivers (i.e. 41, 42) and be configured for rotational travel with the nozzle. 
	Therefore, for the reasons as outlined above, Claim 26 is viewed as allowable subject matter as it includes the combination of features of the previous Claim 27 which is now cancelled.
	Regarding Claim 28, none of the prior art references outlined above disclose or render obvious an idler gear rotatably supported in the proximal shaft portion distal to the lock members, wherein the movable articulation drivers comprise driver gear racks in meshing engagement with the idler gear. Further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively to have incorporated such features into Huitema or Schulze without the use of improper hindsight and significant structural modifications.
Claims 41-44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive with respect to Huitema. Further Applicant’s amendment readily overcomes the previous rejections relying on Shelton (US PGPUB 2012/0080493) and Wenchell (US PGPUB 2004/0232201) therefore such arguments are rendered moot. 
	Further, Applicant appears to argue that Huitema does not disclose the first and second drivers in the manner as claimed, in which the Examiner addresses in the rejections above.
	No further specific arguments appear to be outlined.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
	Zemlock (US Patent 8,708,211) and Ross (US Patent 8,807,414) disclose articulation motors associated with a nozzle portion of a shaft assembly.
	Schuckmann (US Patent 8,857,693) discloses a further articulation lock system (Figures 45-50).
	Kostrzewski (US PGPUB 2013/0274722) discloses a gear (276; Figure 13) which resembles an idler gear that is meshingly engaged with articulation drivers. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        11/30/2022